Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 4/7/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 4/7/2022.  In particular, claim 1 has been amended to incorporated original claim 3.  This combination of limitations was not present in the original claims, and claims 12-21 are new.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
With respect to claim 17, the second binder resin is required by claim 1, however, the amount of second binder resin includes 0 parts by mass which makes the second binder optional.  Also, claim 1 requires that the second binder resin is present in an amount greater than the first binder resin, and therefore amounts of 100 parts by mass of less are outside the scope of claim 1.
With respect to claim 20, the first and second binder resins are required by claim 1, however, the total amount of first and second binder resins includes 0 parts by mass which makes the first and second binder resins optional.  

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 5, 6, 9-11, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (CN 106930492, machine translation).
With respect to claims 1, 2, 11, and 17, Qiu discloses a thermal insulating coating and coating formed thereof comprising acrylic emulsion, silicone acrylic emulsion, and aerogel (abstract), wherein the emulsion comprises water which reads on claimed liquid medium. The silicone acrylic emulsion inherently is less soluble in water because of the silicone groups.  Therefore, the acrylic emulsion reads on claimed first binder, and the silicone acrylic emulsion reads on the claimed second binder.
Qiu discloses that the acrylic emulsion is added in an amount of 18-22 parts by weight and the silicone-acrylic emulsion is added in an amount of 18-22 parts by weight (paragraph 0008), however, it fails to disclose that the second binder (silicone-acrylic emulsion) is present in an amount higher than the first binder (acrylic emulsion).
Even so, Qiu discloses ranges that overlap which can provide for higher amount of second binder compared to first binder.
Absent a show of criticality for a higher amount of second binder, it would have been obvious to one of ordinary skill in the art to utilize higher amount of second binder given that Qiu discloses.
With respect to claims 5 and 6, both emulsions are thermoplastic binders.
With respect to claims 9, Qiu discloses that polypropylene fibers are added to the coating composition (abstract).
With respect to claim 10, Qiu discloses that the coating is formed upon drying (paragraph 0026).
With respect to claim 19, Qiu discloses that the coating composition comprises 18-22 parts of acrylic emulsion, 18-22 parts by weight of silicone-acrylic emulsion, and 13-17 parts by weight of aerogel, which provides for an amount of 212.4-334.4 parts by weight binder per 100 parts by weight aerogel.

Claims 1, 2, 4, 7, 8, and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 105802299 A, machine translation) in view of Ruhoff (US 2007/0135567).
With respect to claims 1, 2, 4, and 11, Chen discloses an anticorrosive paint composition comprising 20-30 parts by of phenolic epoxy resin (i.e., claimed second binder), 1-5 parts by weight hydroxypropylmethyl cellulose (i.e., claimed first binder which inherently has higher solubility than the second binder), and 10-20 parts by weight water (paragraph 0009).  Chen discloses the addition of fillers including glass powder, talcum powder, perlite, and mica (paragraph 0009) and teaches that glass powder has a matting effect (paragraph 0017).
Chen fails to disclose the addition of an aerogel particle.
Ruhoff discloses aqueous coating compositions (abstract) and teaches that conventional flattening agents include talc, silica, and aerogels (paragraph 0034).
Given that Chen is open to the use of additives such as those having matting effects and further given that Ruhoff discloses that it is conventional to use an aerogel to provide matting properties, it would have been obvious to one of ordinary skill in the art to utilize an aerogel particle in the paint composition of Chen.  
With respect to claims 7 and 8, Chen discloses that the composition comprising epoxy resin (thermosetting resin) and dicyclopentenyloxyethyl acrylate which is a curing agent (paragraph 0010).
With respect to claim 9, Chen discloses that the composition includes carbon nanotubes, a fiber (paragraph 0009).
With respect to claim 10, Chen discloses that a property includes “drying time” (paragraph 0037) and therefore requires a step of removing liquid to form the coating film.
With respect to claims 12-18, Chen discloses a composition comprising 20-30 parts by of phenolic epoxy resin (i.e., claimed second binder) and 1-5 parts by weight hydroxypropylmethyl cellulose (i.e., claimed first binder) (paragraph 0009), which provides for relative amounts of second binder to first binder of at least 400 parts by weight second binder to 100 parts by weight first binder.
With respect to claim 19-21, the total amount of phenolic epoxy resin and hydroxypropyl methylcellulose is 21-35 parts by weight, and the total amount of flatting agent (glass powder) is 8-14 parts by weight (paragraph 0009).  Because the aerogel is a substitute for Chen’s glass powder, the amount of binder per 100 parts by weight of aerogel particle can be calculated as at least 150 parts by weight.
Given the ranges of resin and flatting agent taught by Chen, it would have been obvious to one of ordinary skill in the art to utilize an amount of binder relative to aerogel that overlaps with the claimed range—absent evidence showing criticality for the claimed range.
 
Response to Arguments
Applicant's arguments filed 4/7/2022 have been fully considered but they are moot in view of the new grounds of rejection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn